Citation Nr: 1207641	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1965 to January 1967 and with the United States Army from August 1975 to December 1977.  The Veteran has also had periods of active service with the Naval Reserves and Army Reserves from April 1962 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that his hearing loss developed as a result of his active military service.  In particular, he has attributed his hearing loss to noise exposure that occurred during periods of active duty for training and inactive duty training in the Naval Reserves and the Army Reserves.

The Veteran testified at his July 2011 Board hearing that he suffered acoustic trauma from artillery rounds during service.  He reported he was primarily assigned to an artillery unit while in the Army Reserves until his retirement in 2002.  He reported that his Military Occupational Specialty (MOS) was "cannon crewman."  When asked how often he fired his artillery, he testified that firing artillery shells was a monthly weekend drill and that they did "two weeks of active duty and then we'd go into the field at least once or maybe twice during the year to shoot" during a two-week summer camp.  He reported that he was in a training unit and that he also trained other people to shoot.  He reported that he was given ear plugs to wear.  

He testified that he "worked as a farm hand milking cows, worked in factories, carpenter, anything that was manual labor or on tractors air conditioned."  He mostly worked in the dairy barn while farming and was not often driving a tractor or working around heavy equipment.  He reported that he mostly just used hammers and nails rather than electric saws or noisy equipment in his carpenter work.

The Board notes that the Veteran underwent a VA examination in December 2008.  As noted in this examination report, a 1997 audiogram shows mild high frequency hearing loss.  However, the resulting etiology opinion is inadequate for purposes of this decision because it only contemplates the Veteran's active duty service and does not mention his Reserve service.  Consequently, the Board finds that a remand for a new VA examination and etiology opinion taking into account his noise exposure during Reserve service is warranted.  

While this case is in remand status, the RO/AMC should update the Veteran's VA medical records, as the most recent VA medical evidence of record is from August 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's outstanding VA medical records from August 2008 to the present.  Ensure that those copies are associated with the claims file.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current bilateral hearing loss.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should diagnose any current hearing loss.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of any acoustic trauma sustained while on active duty for training or inactive duty for training.  Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, and after any additional development deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


